DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 February 2022, 20 May 2022 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claim 15 recites a “non-transitory machine-readable medium”.
The Specification as originally filed on 16 April 2020 discloses (page 24 paragraph 083, emphasis added): “the terms “tangible” or “non-transitory” herein as applied to storage, memory or computer-readable media, are to be understood to exclude only propagating transitory signals per se as modifiers and do not relinquish rights to all standard storage, memory or computer-readable media that are not only propagating transitory signals per se.”
Applicant’s Remarks filed on 20 May 2020 asserts (page 7, emphasis added): “the term “non-transitory” herein is to be understood to have removed only propagating transitory signals per se from the claim scope and does not relinquish rights to all standard machine-readable media that are not only propagating transitory signals per se. In other words, the meaning of “non-transitory” machine-readable medium should be construed to exclude only those types of transitory machine-readable media, which were found in In re Nuijten, to fall outside the scope of patentable subject matter under 35 U.S.C. § 101.”
As disclosed by the Specification and asserted by Applicant, the term “non-transitory” excludes only transitory signals per se, and do not relinquish rights to all other embodiments that are not only propagating transitory signals per se.
Based on this evidence, Examiner submits that the broadest reasonable interpretation of “non-transitory” includes a carrier wave per se, because such carrier waves are not propagated signals per se, and have not been excluded by either the Specification or Applicant’s citation of In Re Nuijten.
Although carrier waves are similar to the transitory, propagating signals held to be non-statutory in Nuijten, carrier waves are distinct from propagating signals, and these carrier waves have not been excluded from the metes and bounds of “non-transitory”. Accordingly, carrier waves are signals that do not fall within at least one statutory category. MPEP 2106(II).

Claim(s) 16-20: this/these claim(s) are rejected by dependency on parent claim 15, as discussed above and incorporated herein.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; 
in response to receiving the sensor data, analyzing, by the server device, the sensor data for a variation in the sensor data, the variation in the sensor data representative of a variation of the sensed characteristic; 
in response to analyzing the sensor data, determining, by the server device, that a threshold value associated with the variation of the sensed characteristic has been satisfied; 
in response to the threshold value being determined to have been satisfied, generating, by the server device, an augmented reality image for display on augmented reality viewing device;
measuring, by the server device, via the augmented reality viewing device, a bone conduction reading of a facial bone of a wearer of the augmented reality viewing device; and 
in response to the bone conduction reading satisfying a security criterion, facilitating, by the server device, displaying the augmented reality image associated with the sensed characteristic on the augmented reality viewing device.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a server device (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the server device, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-3 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; 
in response to the threshold value being determined to have been satisfied, generating, by the server device, an augmented reality image for display on augmented reality viewing device;
measuring, by the server device, via the augmented reality viewing device, a bone conduction reading of a facial bone of a wearer of the augmented reality viewing device; and 
in response to the bone conduction reading satisfying a security criterion, facilitating, by the server device, displaying the augmented reality image associated with the sensed characteristic on the augmented reality viewing device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging and associated bone conduction authentication amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 4-7 further reciting the types of images to be displayed by the augmented reality device, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving, by a server device comprising a processor, sensor data representative of a sensed characteristic of a human being; in response to the threshold value being determined to have been satisfied, generating, by the server device, an augmented reality image for display on augmented reality viewing device; measuring, by the server device, via the augmented reality viewing device, a bone conduction reading of a facial bone of a wearer of the augmented reality viewing device; and in response to the bone conduction reading satisfying a security criterion, facilitating, by the server device, displaying the augmented reality image associated with the sensed characteristic on the augmented reality viewing device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto (20040258314) teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Regarding the use of facial bone vibration to authenticate the user, Starner (8963806, column 4 line 43 illustrating using head vibration to authenticate a user), Gao (EarEcho: Using Ear Canal Echo for Wearable Authentication, Abstract illustrating ear canal vibration to authenticate a user), and Schneegass (SkullConduct: Biometric User Identification on Eyewear Computers Using Bone Conduction Through the Skull, Abstract, Figure 1 illustrating using skull frequency conduction to authenticate a user) teach that using vibration in the facial bone is well-understood, routine, and conventional in the art.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4-7 further reciting augmented reality imaging display, Hashimoto teaches that this type of display is well-understood, routine, and conventional in the art (page 1 paragraph 0003). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 8 recites:
A system, comprising: 
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being; 
in response to the receiving the sensor data, analyzing the sensor data for variation data representative of a variation of the sensed characteristic from a first sensed characteristic to a second sensed characteristic; 
in response to the analyzing the sensor data, determining that a condition associated with the second sensed characteristic has been satisfied;
in response to the condition being determined to have been satisfied:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and 
in response to the bone conduction reading satisfying a security criterion, facilitating displaying an augmented reality image associated with the condition via the augmented reality device.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a processor (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being; 
in response to the condition being determined to have been satisfied:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and 
in response to the bone conduction reading satisfying a security criterion, facilitating displaying an augmented reality image associated with the condition via the augmented reality device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging and associated bone conduction authentication amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 8-13 further reciting additional hardware, which amounts to generally linking the abstract concept to a particular technical environment, and specifically because the additionally recited elements are not used by the system in any particular way.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving sensor data representative of a sensed characteristic of a living being; in response to the condition being determined to have been satisfied: measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and in response to the bone conduction reading satisfying a security criterion, facilitating displaying an augmented reality image associated with the condition via the augmented reality device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Regarding the use of facial bone vibration to authenticate the user, Starner (column 4 line 43 illustrating using head vibration to authenticate a user), Gao (Abstract illustrating ear canal vibration to authenticate a user), and Schneegass (Abstract, Figure 1 illustrating using skull frequency conduction to authenticate a user) teach that using vibration in the facial bone is well-understood, routine, and conventional in the art.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 9-13 further reciting hardware elements in an effort to generally link the abstract concept to a particular technical environment). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving image data representative of physical characteristic of a living entity; 
in response to receiving the image data, analyzing the image data for variation data representative of a variation of the physical characteristic from a first physical characteristic to a second physical characteristic; 
in response to analyzing the image data, determining that a condition associated with the second physical characteristic is satisfied; and 
in response to the determining that the condition is satisfied:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and 
in response to the bone conduction reading satisfying a security criterion, displaying an augmented reality image associated with the condition via an interface of the augmented reality device.
Step 1:
As discussed above and incorporated herein, the claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
In the interest of compact prosecution for Applicant, the claim has been further examined for eligibility.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity” because the limitations are directed towards managing personal behavior or relationships or interactions between people, such as activities performed by a physician in diagnosing and treating a patient.
The limitations also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a server device (which amounts to a generic processor invoked at a highly level of generality to implement the abstract concept when read in light of the Specification), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the server device, analyzing data according to a threshold may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-20 reciting limitations further defining the types of data to be processed, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving image data representative of physical characteristic of a living entity;
in response to the determining that the condition is satisfied:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and 
in response to the bone conduction reading satisfying a security criterion, displaying an augmented reality image associated with the condition via an interface of the augmented reality device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The generic computer has been invoked with a high level of generality to receive data, and amount to mere instructions to apply an exception. MPEP 2106.05(f))
The use of augmented reality imaging and associated bone conduction authentication amounts to insignificant extra-solution activity to the abstract idea (amounts to insignificant application). MPEP 2106.05(g)
Dependent claim(s) recite(s) no additional subject matter.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving image data representative of physical characteristic of a living entity; in response to the determining that the condition is satisfied: measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and in response to the bone conduction reading satisfying a security criterion, displaying an augmented reality image associated with the condition via an interface of the augmented reality device.
amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the use of imaging for augmented reality devices, Hashimoto teaches that augmented reality system using a camera mounted on the user’s head to control the augmented reality system is well-understood, routine, and conventional in the art (page 1 paragraph 0003).
Regarding the use of facial bone vibration to authenticate the user, Starner (column 4 line 43 illustrating using head vibration to authenticate a user), Gao (Abstract illustrating ear canal vibration to authenticate a user), and Schneegass (Abstract, Figure 1 illustrating using skull frequency conduction to authenticate a user) teach that using vibration in the facial bone is well-understood, routine, and conventional in the art.
Dependent claim(s) recite(s) no additional subject matter. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana (20190216452) in view of Starner.

Claim 1: Nawana teaches:
A method (Abstract illustrating a method), comprising: 
receiving, by a server device comprising a processor (Figure 1 label 100 illustrating a server comprising a processor 102), sensor data representative of a sensed characteristic of a human being (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “human being”]); 
in response to receiving the sensor data, analyzing, by the server device, the sensor data for a variation in the sensor data, the variation in the sensor data representative of a variation of the sensed characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]); 
in response to analyzing the sensor data, determining, by the server device, that a threshold value associated with the variation of the sensed characteristic has been satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); 
in response to the threshold value being determined to have been satisfied, generating, by the server device, an augmented reality image for display on augmented reality viewing device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle);
facilitating, by the server device, displaying the augmented reality image associated with the sensed characteristic on the augmented reality viewing device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).
Nawana further teaches using security credentials such as username and password to authenticate a user (page 11 paragraph 0119).
Nawana does not teach:
measuring, by the server device, via the augmented reality viewing device, a bone conduction reading of a facial bone of a wearer of the augmented reality viewing device; and 
in response to the bone conduction reading satisfying a security criterion.
Starner teaches:
measuring, by the server device, via the augmented reality viewing device, a bone conduction reading of a facial bone of a wearer of the augmented reality viewing device (column 4 line 43-54 illustrating detecting head vibration of a user); and 
in response to the bone conduction reading satisfying a security criterion (column 1 line 20-21 illustrating authenticating the user in lieu of a password by using the head vibration).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the biometric authentication of Starner within the augmented reality system of Nawana with the motivation of providing a suitable technique to authenticate a user when using a head-mounted device (Starner; column 2 line 21-30).

Claim 2: Nawana in view of Starner teach:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the sensor data comprises motion data representative of a motion of the being (page 40 paragraph 0318 illustrating tracking the patient’s range of motion and movement).

Claim 3: Nawana in view of Starner teach:
The method of claim 2 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the sensor data further comprises gyroscope data representative of an orientation of the being (page 40 paragraph 0318 illustrating gyroscopic data).

Claim 4: Nawana in view of Starner teach:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image to be displayed is a time shifted image representative of a time that is not a current time (page 30-31 paragraph 0244 illustrating overlaying surgery data generated from previous patient scans [considered to be a form of “not a current time”] onto the actual patient’s bone).

Claim 5: Nawana in view of Starner teach:
The method of claim 1 (as discussed above and incorporated herein).
Nawana further teaches:
further comprising:
receiving, by the server device, image data representative of an image of the human being (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient).

Claim 6: Nawana in view of Starner teach:
The method of claim 5 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the image data is first image data, wherein the image is a first image (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient), and further comprising: 
receiving, by the server device, second image data representative of a second image, the receiving being at a different time than the first image data is received (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient, page 15 paragraph 0144 illustrating tracking the patient’s condition over a period of time to determine disease progression).

Claim 7: Nawana in view of Starner teach:
The method of claim 5 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image is a first augmented reality image (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient), and further comprising: 
in response to a condition associated with a variance between the first image and the second image being determined to have been satisfied (page 16 paragraph 0145 illustrating an MRI or CT scan of the patient, page 15 paragraph 0144 illustrating tracking the patient’s condition over a period of time to determine disease progression), generating, by the server device, a second augmented reality image for display via the augmented reality viewing device (page 31 paragraph 0245 illustrating generating a surgical treatment plan to be overlaid onto the patient’s bone when viewed on an augmented reality device).

Claim 8: Nawana teaches:
A system (Abstract illustrating a system), comprising: 
a processor (Figure 1 label 102 illustrating a processor); and 
a memory (Figure 1 label 104 illustrating a memory) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data representative of a sensed characteristic of a living being (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “living being”]); 
in response to the receiving the sensor data, analyzing the sensor data for variation data representative of a variation of the sensed characteristic from a first sensed characteristic to a second sensed characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]; 
in response to the analyzing the sensor data, determining that a condition associated with the second sensed characteristic has been satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); and 
in response to the condition being determined to have been satisfied: 
facilitating displaying an augmented reality image associated with the condition via the augmented reality device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).
Nawana does not teach:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device (column 4 line 43-54 illustrating detecting head vibration of a user), and 
in response to the bone conduction reading satisfying a security criterion (column 1 line 20-21 illustrating authenticating the user in lieu of a password by using the head vibration).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the biometric authentication of Starner within the augmented reality system of Nawana with the motivation of providing a suitable technique to authenticate a user when using a head-mounted device (Starner; column 2 line 21-30).

Claim 9: Nawana in view of Starner teach:
The system of claim 8 (as discussed above and incorporated herein).
Nawana further teaches:
 wherein the augmented reality device comprises eyeglasses equipped with an augmented reality capability (page 35 paragraph 0274 illustrating heads-up display glasses).

Claim 10: Nawana in view of Starner teach:
The system of claim 9 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a speaker for output of audio in accordance with the augmented reality image (page 29-30 illustrating pairing visual display with audio feedback to notify the physician).

Claim 11: Nawana in view of Starner teach:
The system of claim 10 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a microphone for reception of first audio from the living being or second audio generated by the user of the eyeglasses (page 35 paragraph 0273 illustrating audio recording in the OR with both the surgeon [considered to be the “user of the eyeglasses”] and the patient present).

Claim 12: Nawana in view of Starner teach:
The system of claim 9 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the eyeglasses comprise a camera (page 35-36 paragraph 0277 illustrating a camera in the OR, page 24 paragraph 0210-0211 illustrating a plurality of camera views in the OR, page 31 paragraph 0246 illustrating a camera directly in front of the eyeglass wear’s view). 

Claim 13: Nawana in view of Starner teach:
The system of claim 12 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the operations further comprise: 
receiving, from the camera, an image of the living being (page 31 paragraph 0246 illustrating filming the patient directly from the eyeglass wearer’s view).

Claim 15: Nawana teaches:
A non-transitory machine-readable medium (page 7 paragraph 0045 illustrating a computer-readable medium), comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving image data representative of physical characteristic of a living entity (page 13-14 paragraph 0134 illustrating collecting data from a plurality of sensors monitoring a patient [considered to be a form of “living entity”]); 
in response to receiving the image data, analyzing the image data for variation data representative of a variation of the physical characteristic from a first physical characteristic to a second physical characteristic (page 14 paragraph 0136 illustrating diagnosing the patient’s symptoms [considered to be a form of “variation” of the sensor data from normal ranges]); 
in response to analyzing the image data, determining that a condition associated with the second physical characteristic is satisfied (page 16 paragraph 0148 illustrating determining that the patient data has met a predetermined threshold for matching with a treatment option); and 
in response to the determining that the condition is satisfied:
displaying an augmented reality image associated with the condition via an interface of the augmented reality device (page 30-31 paragraph 0244 illustrating generating augmented reality data to be displayed on a goggle).
Nawana does not teach:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device, and 
in response to the bone conduction reading satisfying a security criterion.
Starner teaches:
measuring, via an augmented reality device, a bone conduction reading of a facial bone of a user of the augmented reality device (column 4 line 43-54 illustrating detecting head vibration of a user), and 
in response to the bone conduction reading satisfying a security criterion (column 1 line 20-21 illustrating authenticating the user in lieu of a password by using the head vibration).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the biometric authentication of Starner within the augmented reality system of Nawana with the motivation of providing a suitable technique to authenticate a user when using a head-mounted device (Starner; column 2 line 21-30).

Claim 20: Nawana in view of Starner teach:
The non-transitory machine-readable medium of claim 15 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the image data is first image data, and wherein the analyzing comprises comparing the first image data to second image data representative of the second physical characteristic (page 31 paragraph 0247 illustrating comparing the patient’s historical images with the patient’s current image).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of Starner as applied to parent claim 8 above, and further in view of Patki (Effect of 6% hydroxyethyl starch-450 and low molecular weight dextran on blood sugar levels during surgery under subarachnoid block: A prospective randomised study, previously mailed on 02 February 2022).

Claim 14: Nawana in view of Starner teach:
The system of claim 8 (as discussed above and incorporated herein).
Nawana further teaches monitoring the patient’s blood test results (page 23 paragraph 0201).
Nawana in view of Starner do not teach:
wherein the sensed characteristic comprises a blood sugar level of the living being.
Patki teaches:
wherein the sensed characteristic comprises a blood sugar level of the living being (page 449 column 1 paragraph 3 illustrating monitoring the patient’s blood sugar levels during surgery).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the blood sugar monitoring of Patki within the augmented reality system of Nawana in view of Starner with the motivation of preventing a potentially damaging or even fatal occurrence of hypoglycemia during surgery (Patki; page 449 column 1 paragraph 1-2).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nawana in view of Starner as applied to parent claim 15, and further in view of Guyon (20120008838).

Claim 16: Nawana in view of Starner teach:
The non-transitory machine-readable medium of claim 15 (as discussed above and incorporated herein).
Nawana in view of Starner do not teach:
wherein the second physical characteristic is a facial mole.
Guyon teaches:
wherein the second physical characteristic is a facial mole (page 4-5 paragraph 0032 illustrating comparing photographs of moles in a patient’s skin, page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the mole detection of Guyon within the augmented reality system of Nawana in view of Starner with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004).

Claim 17: Nawana in view of Starner and Guyon teach:
The non-transitory machine-readable medium of claim 16 (as discussed above and incorporated herein).
Nawana in view of Starner do not teach:
wherein the condition is an increase in size of the facial mole from a first size to a second size that is larger than the first size.
Guyon teaches:
wherein the condition is an increase in size of the facial mole from a first size to a second size that is larger than the first size (page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the mole detection of Guyon within the augmented reality system of Nawana in view of Starner with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004).

Claim 18: Nawana in view of Starner and Guyon teach:
The non-transitory machine-readable medium of claim 17 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the augmented reality image comprises threshold data representative of a threshold value (page 31 paragraph 0247 illustrating overlaying previously gather patient images onto the patient’s actual image).
Nawana in view of Starner do not teach:
satisfied by the second size.
Guyon teaches:
satisfied by the second size (page 14 Table 5 illustrating surveying if the mole has increased in size on the face).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the mole detection of Guyon within the augmented reality system of Nawana in view of Starner with the motivation of detecting melanoma early to improve the patient’s survivability (Guyon; page 1 paragraph 0004) by allowing the surgeon to compare the patient’s historical images with the patient’s actual current actual image (Nawana; page 31 paragraph 0247).

 Claim 19: Nawana in view of Starner and Guyon teach:
The non-transitory machine-readable medium of claim 18 (as discussed above and incorporated herein).
Nawana further teaches:
wherein the operations further comprise:
in response to the threshold data being determined to have been satisfied, scheduling an appointment for the living entity via the augmented reality device (Figure 20 illustrating presenting OR equipment, info feed, and pre-op data on the goggle, page 36 paragraph 0282 illustrating case scheduling using OR data and equipment).

Response to Arguments
In the Remarks filed on 20 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

	On page 7 Applicant asserts that claim 15 cites at least one statutory category of invention.
	From the section above, because the evidence suggests that “non-transitory” would include a carrier wave because Applicant maintained the right to such embodiments, claim 15 is not directed towards at least one statutory category of invention, as discussed above and incorporated herein. Applicant’s assertion is not found persuasive.

Applicant’s arguments with respect to claim(s) 1, 8, 15 on page 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments on page 9-11 merely rehash arguments previously addressed above, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards (20140348365) teaches using google glass to provide information to the viewer (Figure 1).
Pruthi (20150036856) teaches augmenting a person’s image with additional computer generated data (Abstract, Figure 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626